Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Response to Amendment
This communication is responsive to RCE Amendment filed on 02/22/2021.
Claims 1, 8, 15 and 22-36 are pending in this application.  Claims 1, 8, 15 are independent claims. This Office Action is made Final.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 8, 15, 22-24, 26-29, 31-34 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (“Robinson”, US PG-Pub. 2008/0086261 A1) in view of Thomas (US PG-Pub. 2013/0024105 A1).
Re-claims 1, 8 and 15,
Robinson teaches a method, a system and a computer program product comprising a non-transitory computer usable medium having computer readable program code embodied therein for displaying location information of at least one first user to a second user, comprising:
receiving, at a computer system comprising a hardware 5processor coupled to a memory, location information from a device of each of a plurality of third users comprising the at least one first user, and from a device of the second user (Figs. 2, 6, 7, 8, [0012, 0048]. Robinson describes the Location Based Services (LBS) component with the GPS location detection determining the location for a host user 108 (as second user) at step 202 and the candidate users 110 (as third users and/or first user) at step 206);
receiving, at the computer system comprising the hardware processor coupled to the memory, from the second 10user information indicating at least one preference for a plurality of characteristics of other users (Fig. 3, [0046, 0054, 0071]. Robinson describes a user (as second user) identifies candidate reference by entering the searching query at step 302 with one or more of the pluralities of characteristics, such as, gender, marital status, age, geographic, type of user (friend or stranger), etc. (i.e. searching for single women between ages of 18 and 25 years old));
receiving, at the computer system comprising the hardware processor coupled to the memory, from each of the plurality of third users information comprising a plurality 15of characteristics of that user (Fig. 3, [0049, 0054]. Robinson describes the system locates the preferred/matched candidates at step 308 based on the preference search setting at step 302);
receiving information regarding a friendship between 10the second user and each of at least one of the third users in the plurality (Fig. 3, [0038, 0049, 0071, 0077]. Robinson describes the system locates the preferred/matched candidates at step 308 based on the preference (i.e. friends) setting at step 302);
calculating, at the computer system comprising the hardware processor coupled to the memory, a distance between each of the plurality of third users and the second user and providing at an output, for each of at least one object, the at least one distance calculated ([0070, 0071]. Robinson describes the query search result can list the distances of the third user candidates from the host second user or the system notifies the host second user the third user candidates is within a particular locale or distance (i.e. only 5 miles away)); 
2selecting, at the computer system comprising the hardware processor coupled to the memory, the at least one first user from the plurality of third users in response to the current locations of the plurality of third users and 25the second user, the information (Fig. 3, [0046-0050]. Robinson describes the system notifying the second user the candidate/group of candidates (as first user(s)) who is/are matched the preferred preference characteristics and within the preferred location shown at step 312);
filtering at least one of the plurality of the third 15users or at least one of the at least one first user if the friendship information indicates said at least one of the plurality of third users or said at least one of the at least one first user is a friend of the first user (Fig. 3, [0049, 0071]. Robinson describes the system locates the preferred/matched candidates at step 308 based on the preference (i.e. friends) setting at step 302); and
30providing, from the computer system comprising the hardware processor coupled to the memory, for display to the second user information in response to the location information of the at least one first user selected (Figs. 3, 6, [0050, 0067]. Robinson describes the map component 602 displaying and denoting the positions of both parties (as second and first users)).
Robinson does not specifically teach providing, from the computer system comprising the hardware processor coupled to the memory, for display to the second user information in response to the location information of the at least one first user selected and not filtered.
However, Thomas teaches:
providing, from the computer system comprising the hardware processor coupled to the memory, for display to the second user information in response to the location ([0054]. Thomas describes the concept of excluding or filtering out any search results for a certain pre-determined criteria/preference (i.e. friend). Thus, the “friends” search results is excluded or filtered out).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention was made to modify the location-based searching social network of Robinson with the above teachings of Thomas in order to provide the negative searching for filtering out the unwanted result.

Re-claims 22, 27 and 32,
in addition to what Robinson-Thomas teaches in claims 1, 8 and 15, respectively, Robinson also teaches the method, wherein the information regarding the friendship is received from at least one social network ([0038]. Robinson describes the location-based system enabling users to locate their friends via a social network environment).

Re-claims 23, 28 and 33,
in addition to what Robinson-Thomas teaches in claims 1, 8 and 15, respectively, Robinson also teaches the method, a system and a computer program product, wherein the information regarding the friendship comprises at least one action between at least one third user in the plurality of third users and the second user ([0064]. Robinson describes the concept of requiring a mutual agreement among parties to be connected as friends or other relationship).

Re-claims 24, 29 and 34,
in addition to what Robinson-Thomas teaches in claims 1, 8 and 15, respectively, Robinson also teaches the method, a system and a computer program product, additionally comprising:
substantially identifying a speed of travel of the second user in response to the location information 5received, wherein the selecting step is additionally in response to the speed of travel of the second user ([0067]. Robinson describes the map component 602 identifying the positions and velocities of users).

Re-claims 26, 31 and 36,
in addition to what Robinson-Thomas teaches in claims 1, 8 and 15, respectively, Robinson also teaches the method, a system and a computer program product, additionally comprising:
notifying at least one of the at least one first users in response to the selecting step; and 5receiving a response to the notification from at least one of the at least one first users notified, wherein the displaying step for a given first user notified is in response to the response received from that first user ([0050, 0064, 0065]. Robinson describes the matches parties are made aware the location of each other if there is an agreement response to be identified to the others).


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 25, 30 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson in view of Thomas, and further in view of Ahmed et al. (“Ahmed”, US PG-Pub. 2008/0155100 A1).
Re-claims 25, 30 and 35,
Robinson-Thomas teaches the method, the system and the computer program product in claims 1, 8 and 15, respectively, but Robinson does not specifically teach a method, a system and a computer program product,
wherein the selecting step is additionally in response to a length of time the second user has been registered to a web site.
However, Ahmed teaches:
wherein the selecting step is additionally in response to a length of time the second user has been registered to a web site ([0032]. Ahmed describes the concept of giving priority or providing advantage to members of a group based on their seniority for the resource information request. Combining with Robinson reference, the resource information request can be location, distance, etc. of the searching candidates).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention was made to modify the teachings of modified .


Response to Arguments
Applicant’s argument on pages 14-15 regarding independent claim 8 and amended independent claims 1 and 15 that the claimed invention intends to filter out friends or the user that would defeat an intended purpose of Robinson, to locate friends.
Examiner respectfully submit that Robinson does not limit to teach only positive filtering (filter to include), but for both positive and negative (filter out or filter to exclude) filtering based on the candidate preference query in step 302 (i.e. searching for strangers instead of friends that meant filtering out the friends; searching for single women that meant filtering out the married women) (Fig. 3, [0046, 0054, 0071]. “Preferences include, but are not limited to: all, by user, by type of user (friend or stranger), and by distance.”). Although, Robinson does not specifically has an example to filter out, but it covers the concept of filtering out as the examples above. In addition, Thomas in view of Robinson teaches the concept of excluding or filtering out the pre-defined criteria/preference as explained in claim 1 rejection above (“Thomas, [0054]). Therefore, Robinson in view of Thomas teaches the argument feature.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145